Exhibit 10.440

 

ASSIGNMENT AND ASSUMPTION

OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into this          day of December, 2004 by
Inland Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”),
and Inland Western College Station Gateway Limited Partnership, an Illinois
limited partnership, (“Assignee”).

 

RECITALS

 

A.            P.T. Gateway, Ltd. (“Seller”) and Assignor have previously entered
into that certain Purchase and Sale Agreement dated as of October 22, 2004 (the
“Purchase Agreement”), relating to the sale of a certain shopping center
commonly known as Gateway Station Shopping Center located in the City of College
Station, Texas.

 

B.             Assignor desires to assign its interest in and to the Purchase
Agreement to Assignee upon the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the receipt of ten and 00/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, the parties hereby agree as follows:

 

1.             Recitals.  The foregoing recitals are, by this reference,
incorporated into the body of this Assignment as if the same had been set forth
in the body hereof in their entirety.

 

2.             Assignment and Assumption.  Assignor hereby assigns, conveys,
transfers, and sets over to Assignee all of Assignor’s right, title, and
interest in and to the Purchase Agreement. Assignee hereby accepts the foregoing
Assignment and assumes, and agrees to perform, all duties, obligations,
liabilities, indemnities, covenants, and agreements of Assignor set forth in the
Purchase Agreement.

 

3.             Counterparts.  This document may be executed in any number of
counterparts, each of which may be executed by any one or more of the parties
hereto, but all of which must constitute one instrument and shall be binding and
effective when all parties hereto have executed at least one counterpart.

 

4,             Successors.  This Assignment shall be binding upon and for the
benefit of the parties hereto and their respective Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

An Illinois Corporation

 

 

 

 

 

By:

/s/ Karen M. Kautz

 

 

Name:

Karen M. Kautz

 

 

Title:

 Vice President

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN COLLEGE STATION GATEWAY

 

LIMITED PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

Inland Western College Station Gateway GP, L.L.C., a

 

 

Delaware limited liability company, its sole general partner

 

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc.,

 

 

a Maryland corporation, its sole member

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

Debra A. Palmer

 

 

 

Its:

Asst Secretary

 

 

 

2

--------------------------------------------------------------------------------